Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered February 16, 2007, convicting defendant upon her plea of guilty of the crime of assault in the second degree.
Waiving her right to appeal, defendant pleaded guilty to assault in the second degree and was sentenced as negotiated to three years in prison and three years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to be raised on appeal. We have reviewed the record and counsel’s brief and agree, finding that defendant entered a knowing, intelligent and voluntary guilty plea and waiver of the right to appeal. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Rose, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.